
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.97



WARRANT AGREEMENT


        WARRANT AGREEMENT (this "Agreement"), dated as of July 11, 2002, by and
between The Immune Response Corporation, a Delaware corporation (the "Company"),
and The Kimberlin Family 1998 Irrevocable Trust (the "Warrant Holder").

W I T N E S S E T H

        WHEREAS, the parties have entered into that certain Note Purchase
Agreement, dated as of November 9, 2001, by and between the Company and Kevin
Kimberlin Partners, L.P., as amended by Amendment No. 1 to the Note Purchase
Agreement dated as of February 14, 2002, Amendment No. 2 dated as of May 3,
2002, each by and between the Company, Kevin Kimberlin Partners, L.P. and Oshkim
Limited Partnership, a Nevada limited partnership, and Amendment No. 3 dated as
of July 11, 2002, by and between the Company, Kevin Kimberlin Partners, L.P,
Oshkim Limited Partnership and Warrant Holder (the "Note Purchase Agreement");
and

        WHEREAS, pursuant to the Note Purchase Agreement, the Warrant Holder has
agreed to loan to the Company Five Hundred Sixty-Six Thousand Six Hundred
Thirty-Eight Dollars ($566,638) (the "Loan Amount"), subject to the issuance by
the Company of a convertible secured promissory note (the "Note"), and the
Company has agreed to issue to the Warrant Holder warrants (the "Warrants") to
purchase 1,419,433 shares of the Company's common stock, par value $.0025 per
share (the "Common Stock"), subject to the terms set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Warrants.    The Company hereby grants to the Warrant Holder,
subject to the terms set forth herein, the right to purchase from the Company at
any time and from time to time after the date hereof until the earlier of
(i) 5:00 p.m., New York City local time, on July 11, 2012 or (ii) the date on
which the Warrant Holder fully converts, if at all, the Note, dated as of
July 11, 2002, into Units (the "Expiration Date"), up to 1,419,433 fully paid
and non-assessable shares of Common Stock, subject to adjustment pursuant to
Section 3 hereof (the "Shares"), which number of Shares equals the Loan Amount
divided by eighty (80%) percent of the Exercise Price. For purposes of this
Agreement, the "Exercise Price" shall initially be $0.499, which is equal to the
average of the closing bid prices of the Common Stock for the ten
(10) consecutive trading days immediately preceding the date hereof, subject to
any adjustments pursuant to Section 3 hereof.

        2.    Exercise of Warrants.    

        2.1    Exercise.    The Warrants may be exercised by the Warrant Holder,
in whole or in part, by delivering the Notice of Exercise purchase form,
attached as Exhibit A hereto, duly executed by the Warrant Holder to the Company
at its principal office, or at such other office as the Company may designate,
accompanied by payment, in cash or by wire transfer or check payable to the
order of the Company, of the amount obtained by multiplying the number of Shares
designated in the Notice of Exercise by the Exercise Price (the "Purchase
Price"). The Purchase Price may also be paid, in whole or in part, by delivery
of such purchase form and of shares of Common Stock owned by the Warrant Holder
having a Fair Market Value (as defined in Section 2.3 hereof) on the last
trading day ending the day immediately preceding the Exercise Date (as defined
below) equal to the portion of the Purchase Price being paid in such shares. In
addition, the Warrants may be exercised, pursuant to a cashless exercise, except
as set forth in Section 3.3(4) below, by providing irrevocable instructions to
the Company, through delivery of the aforesaid purchase form with an appropriate
reference to this Section 2.1 to issue the number of shares of the Common Stock
equal to the product of (a) the number of shares as to which the Warrants are
being exercised multiplied by (b) a fraction, the numerator of which is the Fair
Market Value of a share

--------------------------------------------------------------------------------

of the Common Stock on the last business day preceding the Exercise Date less
the Exercise Price therefore and the denominator of which is such Fair Market
Value. For purposes hereof, "Exercise Date" shall mean the date on which all
deliveries required to be made to the Company upon exercise of Warrants pursuant
to this Section 2.1 shall have been made.

        2.2    Issuance of Certificates.    As soon as practicable after the
exercise of the Warrants (in whole or in part) in accordance with Section 2.1
hereof, the Company, at its expense, shall cause to be issued in the name of and
delivered to the Warrant Holder (i) a certificate or certificates for the number
of fully paid and non-assessable Shares to which the Warrant Holder shall be
entitled upon such exercise and (if applicable) (ii) a new warrant agreement of
like tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of the Warrants not exercised by the Warrant Holder. The
Warrant Holder shall for all purposes be deemed to have become the holder of
record of such Shares on the date on which the Notice of Exercise and payment of
the Purchase Price in accordance with Section 2.1 hereof were delivered and
made, respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.

        2.3    Fair Market Value.    The "Fair Market Value" of a share of
Common Stock on any day means: (a) if the principal market for the Common Stock
is The Nasdaq National Market or any other national securities exchange, the
last sales price of the Common Stock on such day as reported by such exchange or
market, or on a consolidated tape reflecting transactions on such exchange or
market, or (b) if the principal market for the Common Stock is not a national
securities exchange or The Nasdaq National Market and the Common Stock is quoted
on the National Association of Securities Dealers Automated Quotations System,
the mean between the closing bid and the closing asked prices for the Common
Stock on such day as quoted on such System, or (c) if the Common Stock is not
quoted on the National Association of Securities Dealers Automated Quotations
System, the mean between the highest bid and lowest asked prices for the Common
Stock on such day as reported by Pink Sheets LLC; provided, however, that if
none of (a), (b) or (c) above is applicable, or if no trades have been made or
no quotes are available for such day, the Fair Market Value of the Common Stock
shall be reasonably determined, in good faith, by the Board of Directors of the
Company (the "Board of Directors").

        3.    Adjustments.    

        3.1    Stock Splits, Stock Dividends and Combinations.    If the Company
at any time subdivides the outstanding shares of the Common Stock or issues a
stock dividend (in Common Stock) on the outstanding shares of the Common Stock,
the Exercise Price in effect immediately prior to such subdivision or the
issuance of such stock dividend shall be proportionately decreased, and the
number of Shares subject hereto shall be proportionately increased, and if the
Company at any time combines (by reverse stock split or otherwise) the
outstanding shares of Common Stock, the Exercise Price in effect immediately
prior to such combination shall be proportionately increased, and the number of
Shares subject hereto shall be proportionately decreased, effective at the close
of business on the date of such subdivision, stock dividend or combination, as
the case may be.

        3.2    Merger or Consolidation.    In the case of any consolidation of
the Company with, or merger of the Company with or into another entity (other
than a consolidation or merger which does not result in any reclassification or
change of the outstanding capital stock of the Company), the entity formed by
such consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder of the Warrants
then outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrants) to receive, upon exercise of such Warrants, the
kind and amount of shares of capital

2

--------------------------------------------------------------------------------




stock and other securities and property receivable upon such consolidation or
merger by a holder of the number of Shares for which such Warrants might have
been exercised immediately prior to such consolidation or merger. Such
supplemental warrant agreement shall contain provisions which shall be identical
to the adjustments provided in Section 3.1 hereof and to the provisions of
Section 10 hereof. This Section 3.2 shall similarly apply to successive
consolidations or mergers.

        3.3  The Exercise Price shall also be subject to adjustment as follows:

        (1)    Special Definitions.    For purposes of this Section 3.3, the
following definitions shall apply:

        (A)  "Options" shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

        (B)  "Original Issue Date" shall mean the date of this Agreement.

        (C)  "Convertible Securities" shall mean any evidence of indebtedness,
shares of capital stock (other than Common Stock) or other securities
convertible into or exchangeable for Common Stock.

        (D)  "Additional Shares of Common Stock" shall mean all shares of Common
Stock issued by the Company on or after the Original Issue Date, other than
shares of Common Stock issued at any time:

        (i)    upon exercise of the Warrants (including any additional warrants
issued to the Warrant Holder or Kevin Kimberlin Partners, L.P. in accordance
with the terms and provisions of the Note Purchase Agreement);

        (ii)  pursuant to the exercise of options, warrants or other Common
Stock purchase rights issued (or to be issued) to employees, officers or
directors of, or consultants or advisors to, or any strategic ally of, the
Company pursuant to any stock purchase or stock option plan or other arrangement
approved by the Board of Directors;

        (iii)  pursuant to the exercise of options, warrants or Convertible
Securities outstanding as of the Original Issue Date; or

        (iv)  in connection with the acquisition of all or part of another
entity by stock acquisition, merger, consolidation or other reorganization, or
by the purchase of all or part of the assets of such other entity (including
securities issued to persons formerly employed by such other entity and
subsequently hired by the Company and to any brokers or finders in connection
therewith) where the Company or its stockholders own more than fifty (50%)
percent of the voting power of the acquired, surviving, combined or successor
company.

        (2)    Issuance of Options and Convertible Securities.    Subject to
Section 3.3(1)(D) hereof, in the event the Company at any time or from time to
time after the Original Issue Date shall issue any Options or Convertible
Securities, then the number of shares of Common Stock actually issued upon the
exercise of such Options or, in the case of Convertible Securities, the actual
conversion or exchange of such Convertible Securities, shall be Additional
Shares of Common Stock.

        (3)    Adjustment of Exercise Price Upon Issuance of Additional Shares
of Common Stock.    In the event the Company, after the Original Issue Date,
shall issue Additional Shares of Common Stock without consideration or for a
consideration per share less than the then-applicable Exercise Price, then and
in such event, such Exercise Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest cent) determined by

3

--------------------------------------------------------------------------------




multiplying the then-applicable Exercise Price by a fraction, (i) the numerator
of which shall be the number of shares of Common Stock issued and outstanding
(on a fully-diluted basis) immediately prior to such issuance plus the quotient
obtained by dividing (x) the aggregate consideration received by the Company for
the total number of Additional Shares of Common Stock so issued by (y) the
Conversion Price, and (ii) the denominator of which shall be the number of
shares of Common Stock issued and outstanding (on a fully-diluted basis)
immediately prior to such issuance plus the number of Additional Shares of
Common Stock so issued. Upon each such adjustment of the then-applicable
Exercise Price pursuant to the provisions of this Section 3.3(3), the number of
Warrant Shares purchasable upon the exercise of each Warrant shall be adjusted
to the nearest full amount by multiplying a number equal to the Exercise Price
in effect immediately prior to such adjustment by the number of Warrant Shares
purchasable upon the exercise of each Warrant immediately prior to such
adjustment and dividing the product so obtained by the adjusted Exercise Price.

        (4)    Adjustment of Exercise Price Upon Adverse Market
Conditions.    Notwithstanding anything to the contrary contained herein, if at
any time after the Original Issue Date, the average of the closing bid prices of
the Common Stock for any ten (10) consecutive trading days (the "Ten-Day
Average") shall be less than the product obtained by multiplying
(x) seventy-five (75%) percent times (y) the Exercise Price otherwise then in
effect (the "Adverse Market Price"), then such Ten-Day Average may, subject to
the terms of this Section 3.3(4), become and constitute the adjusted Exercise
Price (the "Adjusted Exercise Price"), and the Warrants may be exercised, in
whole or in part, by the Warrant Holder at the Adjusted Exercise Price. To
exercise all or any portion of the Warrants at the Adjusted Exercise Price, the
Warrant Holder shall (i) deliver written notice (the "Adverse Market Price
Notice") of such intent to the Company during such time as the Ten-Day Average
shall remain equal to or below the Adverse Market Price and (ii) provide payment
by cash or wire transfer of immediately available funds in respect of such
Warrants to be exercised to the Company within five (5) trading days after
delivery of the Adverse Market Price Notice. The Ten-Day Average based on the
ten (10) consecutive trading days ending on the date that the Adverse Market
Price Notice shall have been delivered by the Warrant Holder shall be the
Adjusted Exercise Price, unless (A) the Warrant Holder shall not deliver the
applicable payment by cash or wire transfer within the five (5) trading days
following delivery of the Adverse Market Price Notice or (B) the Warrant Holder
shall have provided a new Adverse Market Price Notice during such five
(5) trading days period, in which case the Adjusted Exercise Price shall be
adjusted based on the Ten-Day Average preceding such new Adverse Market Price
Notice. The provisions of this Section 3.3(4) shall continue until all of the
Warrants shall have been exercised. The number of Warrant Shares shall not be
adjusted as a result of any adjustment of the then-applicable Exercise Price
pursuant to the provisions of this Section 3.3(4).

        (5)    Determination of Consideration.    For purposes of this
Section 3, the consideration received by the Company for the issue of any
Additional Shares of Common Stock shall be computed as follows:

        (A)    Cash and Property.    Such consideration shall:

        (i)    insofar as it consists of cash, be computed at the net amount of
cash received by the Company excluding expenses, discounts and commissions
payable by the Company in connection with such issuance or sale and amounts paid
or payable for accrued interest.

4

--------------------------------------------------------------------------------

        (ii)  insofar as it consists of property other than cash, be computed at
the fair value thereof at the time of such issue, as reasonably determined in
good faith by the Board of Directors net of expenses as set forth in clause (i)
above; and

        (iii)  in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration that covers both cash and property other than cash, the proportion
of such consideration so received, computed as provided in clauses (i) and
(ii) above, shall be as reasonably determined in good faith by the Board of
Directors.

        (B)    Options and Convertible Securities.    The consideration per
share received by the Company for Additional Shares of Common Stock issued
pursuant to Section 3.3(2), relating to Options and Convertible Securities,
shall be determined by dividing:

        (i)    the total amount, if any, received by the Company as
consideration for the issuance of such Options or Convertible Securities, plus
the aggregate amount of additional consideration paid to the Company upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities (subject to any adjustments in the exercise price
thereof), by

        (ii)  the number of shares of Common Stock issued upon the exercise of
such Options or the conversion or exchange of such Convertible Securities or, in
the case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

        3.4    Certificate as to Adjustments.    Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 3, the
Company, at its expense, shall promptly compute such adjustment or readjustment
of the Exercise Price in accordance with the terms hereof and furnish to each
Holder of Warrants a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (i) the consideration received or deemed to be
received by the Company for any Additional Shares of Common Stock issued or
deemed to have been issued, (ii) the Exercise Price in effect immediately prior
to such adjustment or readjustment, (iii) the number of Additional Shares of
Common Stock issued or deemed to have been issued and (iv) the number of shares
of Common Stock and the amount, if any, of other securities or property that at
the time would be received upon the exercise of the Warrants. The Company shall,
upon the written request at any time of any Holder of Warrants, furnish or cause
to be furnished to such Holder a like certificate setting forth (x) all
adjustments and readjustments of the Exercise Price since the Original Issue
Date and (y) the Exercise Price then in effect.

        3.5    Assurances With Respect to Exercise Rights.    The Company shall
not, by amendment of its Certificate of Incorporation or By-laws or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but shall at all times, in good faith, assist in the
carrying out of all the provisions of this Agreement and in taking of all such
actions as may be necessary or appropriate in order to protect the exercise
rights of the Warrant Holder against impairment or dilution.

        3.6  If the Warrant Holder converts, the Note, dated as of July 11,
2002, into Units, the number of Shares subject hereto shall be proportionately
decreased to a number of Shares equal to the product of (a) the Shares (for
which this Warrant is exercisable immediately before this calculation is
performed) multiplied by (b) a fraction the numerator of which shall be (x) the

5

--------------------------------------------------------------------------------




remaining principal amount owed by the Company to the Warrant Holder under the
Note and the Denominator of which shall be (y) equal to the original Loan
Amount.

        4.    Transfers.    

        4.1    Unregistered Securities.    The Warrant Holder hereby
acknowledges and agrees that the Warrants and the Shares have not been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
and are "restricted securities" under the Securities Act inasmuch as they are
being acquired in a transaction not involving a public offering, and the Warrant
Holder agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of the Warrants or any Shares issued upon exercise of the
Warrants in the absence of (a) an effective registration statement under the Act
as to the Warrants or such Shares and registration and/or qualification of the
Warrants or such Shares under any applicable Federal or state securities law
then in effect or (b) an opinion of counsel, reasonably satisfactory to the
Company, that such registration and qualification are not required.

        4.2    Transferability.    Subject to the provisions of Section 4.1
hereof, the rights under this Agreement are freely transferable and assignable,
in whole or in part, by the Warrant Holder, and such transferee or assignee
shall have the same rights hereunder as the Warrant Holder.

        4.3    Warrant Register.    The Company will maintain a register
containing the names and addresses of the Warrant Holders of the Warrants. Until
any transfer of Warrants in accordance with this Agreement is reflected in the
warrant register, the Company may treat the Warrant Holder as the absolute owner
hereof for all purposes. Any Warrant Holder may change such Warrant Holder's
address as shown on the warrant register by written notice to the Company
requesting such change.

        5.    No Fractional Shares.    Any adjustment in the number of Shares
purchasable hereunder shall be rounded to the nearest whole share.

        6.    Investment Representations.    The Warrant Holder agrees and
acknowledges that it is acquiring the Warrants and will be acquiring the Shares
for its own account and not with a view to any resale or distribution other than
in accordance with Federal and state securities laws. The Warrant Holder is an
"accredited investor" within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.

        7.    Covenants as to the Shares.    The Company covenants and agrees
that, subject to Sections 6.2(a) of the Note Purchase Agreement, the shares of
Common Stock issuable upon exercise of the Warrants, will, upon issuance in
accordance with the terms hereof, be duly and validly issued and outstanding,
fully paid and nonassessable, with no personal liability attaching to the
ownership thereof, and free from all taxes, liens and charges with respect to
the issuance thereof imposed by or through the Company; provided, however, that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any certificates in
respect of such shares in a name other than that of the Warrant Holder and the
Company shall not be required to issue or deliver such certificates unless or
until the person(s) requesting the issuance thereof shall have paid to the
Company the amount of such tax or it shall be established to the satisfaction of
the Company that such tax has been paid. The Company further covenants and
agrees that the Company will at all times have authorized and reserved, free
from preemptive rights imposed by or through the Company, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented
under this Agreement.

        8.    Legend.    Any certificate evidencing the Shares issuable upon
exercise hereof will bear a legend indicating that such securities have not been
registered under the Securities Act or under any state securities laws and may
not be sold or offered for sale in the absence of an effective registration

6

--------------------------------------------------------------------------------


statement as to the securities under the Securities Act and any applicable state
securities law or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required.

        9.    Rights Applicable to the Warrant Shares.    The parties hereby
acknowledge and agree that the Shares, when issued in accordance with the terms
hereof, shall be entitled to all of the same rights and privileges provided to
the Company's capital stock issued upon conversion of the Note, as set forth in
the Note Purchase Agreement.

        10.    Dividends and Other Distributions.    In the event that the
Company shall, at any time prior to the exercise of all Warrants, declare a
dividend (other than a dividend consisting solely of shares of Common Stock) or
otherwise distribute to its stockholders any assets, properties, rights,
evidence of indebtedness, securities (other than shares of Common Stock),
whether issued by the Company or by another, or any other thing of value, the
Warrant Holder shall thereafter be entitled, in addition to the shares of Common
Stock or other securities and property receivable upon the exercise thereof, to
receive, upon the exercise of such Warrants, the same property, assets, rights,
evidences of indebtedness, securities or any other thing of value that the
Warrant Holder would have been entitled to receive at the time of such dividend
or distribution as if the Warrants had been exercised immediately prior to such
dividend or distribution. At the time of any such dividend or distribution, the
Company shall make (and maintain) appropriate reserves to ensure the timely
performance of the provisions of this Section 10.

        11.    Miscellaneous.    

        11.1    Waivers and Amendments.    This Agreement or any provisions
hereof may be changed, waived, discharged or terminated only by a statement in
writing signed by the Company and by the Warrant Holder.

        11.2    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

        11.3    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed to have been given when delivered by hand or
by facsimile transmission, when telexed, or upon receipt when mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

(i)If to the Company:

The Immune Response Corporation
5935 Darwin Court
Carlsbad, CA 92008
Attention: President
Facsimile: (760) 431-8636

With a copy (which copy shall not constitute notice) to:

Pillsbury Winthrop LLP
50 Fremont Street
San Francisco, CA 94105
Attention: Thomas E. Sparks, Esq.
Facsimile: (415) 983-7396


(ii)If to the Warrant Holder:

Kimberlin Family 1998 Irrevocable Trust
535 Madison Avenue
New York, NY 10022


7

--------------------------------------------------------------------------------

Attention: Kevin Kimberlin and Bruno Lerer, Esq.
Facsimile: (212) 486-7392

With a copy (which copy shall not constitute notice) to:

Kirkpatrick & Lockhart LLP
1251 Avenue of the Americas, 45th Floor
New York, NY 10020-1104
Attention: Stephen R. Connoni, Esq./Sandip Kakar, Esq.
Facsimile: (212) 536-3901

        11.4    Headings.    The headings in this Agreement are for convenience
of reference only, and shall not limit or otherwise affect the terms hereof.

        11.5    Closing of Books.    The Company will at no time close its
transfer books against the transfer of any Shares issued or issuable upon the
exercise of the Warrants in a manner that interferes with the timely exercise of
the Warrants.

        11.6    No Rights or Liabilities as a Stockholder.    Subject to
Section 6.2(a) of the Note Purchase Agreement, this Agreement shall not entitle
the Warrant Holder hereof to any voting rights or other rights as a stockholder
of the Company with respect to the Shares prior to the exercise of the Warrants.
No provision of this Agreement, in the absence of affirmative action by the
Warrant Holder to purchase the Shares, and no mere enumeration herein of the
rights or privileges of the Warrant Holder, shall give rise to any liability of
such Holder for the Exercise Price or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

        11.7    Successors.    All the covenants and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns and transferees.

        11.8    Severability.    If any provision of this Agreement shall be
held to be invalid and unenforceable, such invalidity or unenforceability shall
not affect any other provision of this Agreement.

[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the date first written above.


 
 
THE IMMUNE RESPONSE CORPORATION
    
 
 
 
 
 
 
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


    
 
 
 
 
 
 
 
 
THE KIMBERLIN FAMILY 1998 IRREVOCABLE TRUST
    
 
 
 
 
 
 
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF EXERCISE

(To be signed only on exercise of any of the Warrants)


        Dated:                                                                 

        To:  The Immune Response Corporation

        The undersigned, pursuant to the provisions set forth in the attached
Warrant Agreement, hereby irrevocably elects to (check one of the following):

        o    purchase                        shares of Common Stock covered by
such Warrant Agreement and herewith makes a cash payment of
$                        , representing the full purchase price for such shares
at the price per share provided for in such Warrant Agreement.

        o    purchase                        shares of Common Stock covered by
such Warrant Agreement and herewith delivers                         shares of
Common Stock having a Fair Market Value (as defined in such Warrant Agreement)
as of the last trading day preceding the date hereof, of $            ,
representing the full purchase price for such shares at the price per share
provided for in such Warrant Agreement.

        o    acquire in a cashless exercise            shares of Common Stock
pursuant to the terms of Section 2.1 of such Warrant Agreement.

        Please issue a certificate or certificates representing such shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.

Signature:                                                                 

Name (print) :                                                                 

Title (if applicable) :                                         
                       

Company (if applicable) :                                         
                       

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.97



WARRANT AGREEMENT
EXHIBIT A NOTICE OF EXERCISE (To be signed only on exercise of any of the
Warrants)
